DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Office action sent 11/26/2021 withdrawn and new nonfinal rejection recited below.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida et al. (US 2021/0082974) (“Uchida”). 
With regard to claim 1, figure 4 of Uchida disclose an image sensor comprising: a first active region 50a-1 including a first floating diffusion region 91, a first transistor active region (93, 94),  and a first isolation structure 77 for electrically isolating the first floating diffusion region 91 from the first transistor active region (93, 94), wherein the first isolation structure 77 comprises a first P-type doped region (Pwell 77 at bottom right corner of pixel 50a-1 in fig. 4) disposed on one corner of the first active region 50a-1 and a second P-type doped region (Pwell 77 at center of pixel 50a-1 in fig. 4) disposed in a center of the first active region 50a-1, the first P-typed doped region (Pwell 77 at bottom right corner of pixel 50a-1 in fig. 4) and the second P-type doped region (Pwell 77 at center of pixel 50a-1 in fig. 4) being electrically coupled to each other 77.
With regard to claim 2, figure 4 of Uchida discloses that the first transistor active region (93, 94) comprises: a channel region (channel of amplification transistor 93), a drain region (drain of amplification transistor 93) and a source region (source of amplification transistor 93) of a first drive transistor 93; and a channel region (channel of selection transistor 94) and a source region (source of selection transistor 94) of a first select transistor 94.
With regard to claim 3, figure 4 of Uchida discloses that the second P-typed doped region 77 abuts the first floating diffusion region 91, the drain region (drain of 93) and the source region (source of 93) of the first drive transistor 93, and the source region (source of 94) of the first select transistor 94.
With regard to claim 4, figure 4 of Uchida discloses that the second P-typed doped region 77 is surrounded by the first floating diffusion region 91, the channel region (channel of 93), the drain region (drain of 93) and the source region (source of 93) of the first drive transistor 93, the channel region (channel of 94) and the source region (source of 94) of the first select transistor 94, and the first P-typed doped region (Pwell 77 at bottom right corner of pixel 50a-1 in fig. 4).
With regard to claim 5, figure 4 of Uchida the first isolation structure 77 further comprises a third P-type doped region (Pwell 77 above floating diffusion 91 in fig. 4) which is electrically coupled to the second P-type doped region (Pwell 77 at center of pixel 50a-1 in fig. 4), and the third P-type doped region (Pwell 77 above floating diffusion 91 in fig. 4) is disposed between the first floating diffusion region 91 and the first transistor active region (93, 94).
With regard to claim 6, figures 4 and 7 of Uchida discloses second 50a-11 to fourth 50a-14 active regions disposed in different locations relative to the first active region 50a-11, wherein the second 50a-11 to fourth 50a-14 active regions includes, respectively second to fourth floating diffusion region 91, second to fourth transistor active region (93, 94), and a second to fourth isolation structure 77 for electrically isolating the corresponding floating diffusion region 91 from the second to fourth transistor active region (93, 94).
With regard to claim 7, figures 4 and 7 of Uchida discloses one of the second and third transistor active regions (93, 94) of the second ((93, 94) in 50a-12) and third ((93, 94) in 50a-13) active regions comprise: a channel region (channel of 93), a drain region (drain of 93) and a source region (source of 93) of a corresponding drive transistor 93; and a channel region (channel of 94) and a source region (source of 94) of a corresponding select transistor 94.
With regard to claim 8, figures 4 and 7 of Uchida discloses one of the second and third isolation structures 77 of the second ((93, 94) in 50a-12) and third active regions ((93, 94) in 50a-13) includes a doped region 77 located relative to the corresponding floating diffusion region 91 and abutting the corresponding floating diffusion region 91, the drain region (drain of 93) and the source region (source of 93) of the corresponding drive transistor 93, and the source region (source of 94) of the corresponding select transistor 94.
With regard to claim 9, figures 4 and 7 of Uchida discloses one of the second and third isolation structures 77 of the second ((93, 94) in 50a-12) and third active regions ((93, 94) in 50a-13) includes a doped region 77 located relative to the corresponding floating diffusion regions 91 and surrounded by the corresponding floating diffusion regions 77, the channel region (channel of 93), the drain region (drain of 93) and the source region (source of 93) of the corresponding drive transistor 93, and the channel region (channel of 94) and the source region (source of 94) of the corresponding select transistors 94.
With regard to claim 10, figures 4 and 7 of Uchida discloses that the fourth transistor active region (reset transistor 92 of pixel 50a-21) of the fourth active region comprises a channel region (channel of reset transistor 92), a drain region (drain of reset transistor 92) and a source region (source of reset transistor 92) of a reset transistor 92.
With regard to claim 11, figures 4 and 7 of Uchida discloses the fourth isolation structure 77 of the fourth active region (reset transistor 92 of pixel 50a-21) includes a fourth doped region 77 located relative to the corresponding floating diffusion region 91 and abutting the corresponding floating diffusion region 91 the drain region (drain of 92) and the source region (source of 92) of the reset transistor 92.
With regard to claim 12, figures 4 and 7 of Uchida discloses that the fourth doped region 77 of the isolation structure 77 of the fourth active region (reset transistor 92 of pixel 50a-21) is surrounded by the corresponding floating diffusion region 91, the channel region (channel of 92), and the drain region (drain of 92) and the source region (source of 92) of the reset transistor 92.
With regard to claim 13, figures 4 and 7 of Uchida discloses that the first active region 50a-11 further comprises a first transfer transistor region 90 disposed between the first floating diffusion region 91 and the first P- typed doped region (Pwell 77 at bottom right corner of pixel 50a-1 in fig. 4).
With regard to claim 14, figures 4 and 7 of Uchida discloses an image sensor (“imaging apparatus”, par [0016]) comprising: first to fourth active regions (50a-11, 50a-12, 50a1-3, 50a2-1) comprising first to fourth floating diffusion regions 91, first to fourth transistor active regions (93, 94, 92), and first to fourth P-type isolation structures 77, the first to fourth floating diffusion region 91 being electrically isolated from the first to fourth transistor active regions (93, 94, 92), respectively, by one of the first to fourth P-type isolation structures 77, wherein one of the first to third transistor active regions ((93, 94) in (50a-11, 50a-12, 50a1-3)) comprises one of drain regions (drain of 93) and one of source regions (source of 93) of a corresponding one of first to third drive transistors (93 in (50a-11, 50a-12, 50a1-3)) and one of source regions (source of 94) of a corresponding one of first to third select transistors (94 in (50a-11, 50a-12, 50a1-3)), and the fourth transistor active region (92 in 50a-21) comprises a drain region (drain of 92) and a source region (source of 92) of a reset transistor 92.
With regard to claim 15, figures 4 and 7 of Uchida discloses one of the first to fourth P-type isolation structures 77 comprise a first doped region (bottom right 77 in 50a-11 to 50a-13 and 50a-21) disposed on one corner of a corresponding one of the first to fourth active regions (50a-11 to 50a-13 and 50a-21) and a second doped region (center 77 in (50a-11 to 50a-13) and 50a-21) disposed in a center of the corresponding one of the first to fourth active regions ((50a-11 to 50a-13) and 50a-21), the first doped region (bottom right 77) and the second doped region (center 77) electrically coupled each other 77.
With regard to claim 16, figures 4 and 7 of Uchida discloses that the first doped region (bottom right 77) of the one of the first to fourth P-type isolation structures (77 in (50a-11 to 50a-13 and 50a-21)) abuts the one of the source regions (source of 94) of the corresponding one of the first to third select transistors 94, and the second doped region (center 77) of the one of the first to fourth P-type isolation structure (77 in (50a-11 to 50a-13 and 50a-21)) abuts the drain region (drain of 92) of the reset transistor 92.
With regard to claim 17, figures 4 and 7 of Uchida discloses that one of the first to fourth P-type isolation structures 77 further comprise a third doped region which abuts the second doped region (center 77) of the one of a corresponding center of the first to fourth active regions (center 77) and a corresponding side of the first to fourth active regions (50a-11 to 50a-13 and 50a-21)).
With regard to claim 18, figures 4 and 7 of Uchida discloses that the third doped region (77 along inner edge of 91) is disposed between a corresponding one of the first to third floating diffusion regions 91 and the drain regions (drain of 93) of the corresponding one of the first to third drive transistors 93, or the third doped region (77 along inner edge of 91)  is disposed between the fourth floating diffusion region 91 and the source region (source of 92) of the reset transistor 92.
With regard to claim 19, figures 4 and 7 of Uchida disclose one of the first to third transistor active regions ((93, 94) of 50a-11 to 50a-13) further comprise a channel region (channel of 93) of the corresponding one of the first to third drive transistors (93 of 50a-11 to 50a-13) and a channel region (channel of 94) of the corresponding one of the first to third select transistors (94 of 50a-11 to 50a-13), and the fourth transistor active region 92 further comprises a channel region (channel of 92) of the reset transistor (92 in 50a-21).
With regard to claim 20, figures 4 and 7 of Uchida discloses that the channel region (channel 93 at top left of 50a-11 to 50a-13) of the corresponding one of the first to third drive transistors 93, the channel region (channel 94 at top right of 50a-11 to 50a-13) of the corresponding one of the first to third select transistors 94, and a corresponding one of the first to third floating diffusion regions (91 at bottom left corner of 50a-11 to 50a-13) are disposed on corners of the one of the first to third active regions (50a-11 to 50 a-13), respectively, and the channel region (channel of 92 at bottom left of 50a-21) and drain region (drain of 92 at bottom left of 50a-21) of the reset transistor 92 and the fourth floating diffusion region (91 at top left of 50a-21) are disposed on corners of the fourth active region 50a-21, respectively. 

Response to Arguments
Applicant’s arguments, page 10 of the arguments, filed 3/28/2022, with respect to the rejection(s) of claims 1-20 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uchida et al. (US 2021/0082974) (“Uchida”). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             11/20/2021